United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1200
Issued: September 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2014 appellant filed a timely appeal from the October 28, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from October 28, 2013, the date of OWCP’s decision, was April 26, 2014. Since using April 29, 2014, the date
the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark
is considered the date of filing. The date of the U.S. Postal Service postmark is April 25, 2014, which renders the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
five percent permanent impairment of his left arm or more than five percent permanent
impairment of his right arm, for which he received a schedule award.
FACTUAL HISTORY
On February 24, 1993 OWCP accepted that appellant, then a 34-year-old letter carrier,
sustained bilateral carpal tunnel syndrome due to the performance of his repetitive work duties.3
On October 29, 2009 it accepted that he sustained bilateral/lateral and medial epicondylitis due
to his work.
On March 25, 2011 appellant filed a claim for a schedule award due to his accepted work
injuries.
In a June 9, 2011 report, Dr. Anthony J. Defranzo, an attending Board-certified
orthopedic surgeon, provided an opinion that appellant had seven percent impairment to both
arms under the standards of the sixth edition on the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009). He stated that under Table 15-4 on
page 399 appellant fell under the diagnosis-based rating for class 1 bilateral/lateral and medial
epicondylitis, which equaled two percent permanent impairment of appellant’s left arm and two
percent permanent impairment of his right arm. Dr. Defranzo discussed appellant’s impairment
rating due to bilateral carpal tunnel syndrome under Table 15-23 on page 449 and concluded that
appellant had a five percent permanent impairment of his left arm and a five percent permanent
impairment of his right arm due to this condition. He stated:
“[Appellant] has had nerve conduction studies that have been interpreted as
borderline normal. Looking at his motor latencies, in our laboratory, a motor
latency greater than four is abnormal. [Appellant] has had abnormal motor
conduction with a motor latency recorded in 1994 of 4.3 on the right and an
abnormal motor latency recorded in 1995 of 4.5 on the left.4 These are abnormal
motor conduction blocks documented by nerve conduction study. They are
mildly abnormal motor conduction blocks but they are abnormal motor
conduction blocks. That qualifies [appellant] as a grade 2 or class 2 B2 that
should give him an impairment of somewhere between four percent or six percent
of each upper extremity due to his carpal tunnel syndrome. He was given a five
percent permanent impairment of each upper extremity due to his carpal tunnel
syndrome.”
In a June 22, 2011 report, Dr. H.G. Hogshead, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, reviewed the June 9, 2011 impairment rating of
3

On June 2, 1993 appellant underwent right carpal tunnel release surgery. On September 16, 1996 he underwent
left carpal tunnel release surgery. The procedures were authorized by OWCP.
4

It does not appear that these test results are currently in the record.

2

Dr. Defranzo. He stated that Dr. Defranzo’s assessment of appellant’s impairment due to
epicondylitis was reasonable, but noted that he disagreed with the assessment of appellant’s
impairment due to carpal tunnel syndrome. Dr. Hogshead stated, “[Appellant] does not
acknowledge earlier electrodiagnostic testing studies and normal physical examinations:
November 8, 1994.”5 He noted that Dr. Defranzo repeatedly referred to motor blocks rather
than motor delays and stated that this was “a significant distinction in class 1 or class 2” under
Table 15-23 on page 449. Dr. Hogshead noted that Dr. Defranzo did not provide the physical
examination and Semmes-Weinstein graduation of sensory loss. He concluded that three
percent impairment to each arm due to carpal tunnel syndrome was “a reasonable compromise.”
Adding the two percent impairment to each arm due to epicondylitis to the three percent
impairment in each arm due to carpal tunnel syndrome meant that appellant had five percent
impairment of his left and right arms.
In a July 1, 2011 decision, OWCP granted appellant schedule awards for five percent
permanent impairment of his left and right arms. The awards ran for 31.2 weeks and were
based on the June 22, 2011 opinion of Dr. Hogshead.
In a June 21, 2012 letter, appellant requested reconsideration of his schedule award claim.
He argued that OWCP did not adequately consider the severity of his carpal tunnel test results
as found by Dr. Defranzo.
In an August 7, 2012 decision, OWCP affirmed its July 1, 2011 decision, noting that
appellant did not meet his burden of proof to establish that he had more than five percent
impairment to each arm. It found that Dr. Hogshead’s impairment rating was proper.
In a July 26, 2013 letter, appellant requested reconsideration of his claim. He again
argued that OWCP did not adequately consider the severity of his carpal tunnel test results.
In an October 28, 2013 decision, OWCP affirmed the August 7, 2012 schedule awards.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

5

The record contains a November 8, 1994 report in which Dr. Defranzo stated, “[Appellant] has normal
[electromyogram] nerve conduction studies.” However, the record does not appear to contain the actual full report
of any testing performed on November 8, 1994.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant
text.10 In Table 15-23, grade modifiers levels (ranging from zero to four) are described for the
categories test findings, history and physical findings. The grade modifier levels are averaged to
arrive at the appropriate overall grade modifier level and to identify a default rating value. The
default rating value may be modified up or down by one percent based on Functional Scale, an
assessment of impact on daily living activities.11
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-4 (Elbow Regional Grid) beginning on page 398.
After the class of diagnosis (CDX) is determined from the Shoulder Regional Grid (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).12
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13
ANALYSIS
On February 24, 1993 OWCP accepted that appellant, then a 34-year-old letter carrier,
sustained bilateral carpal tunnel syndrome due to the performance of his repetitive work duties.14
On October 29, 2009 it accepted that he sustained bilateral/lateral and medial epicondylitis due
to his work. In a July 1, 2011 decision, OWCP granted appellant schedule awards for five
percent impairment to his left and right arms. The awards were based on the June 22, 2011
opinion of Dr. Hogshead, a Board-certified orthopedic surgeon serving as an OWCP medical
8

Id.

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

See A.M.A., Guides 449, Table 15-23.

11

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
Function Scale score. Id. at 448-49.
12

See A.M.A., Guides (6th ed. 2009) 398-400, 405-11.

13

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

14

On June 2, 1993 appellant underwent right carpal tunnel release surgery. On September 16, 1996 he underwent
left carpal tunnel release surgery. The procedures were authorized by OWCP.

4

adviser. Dr. Hogshead reviewed the physical findings and impairment ratings of Dr. Defranzo, a
Board-certified orthopedic surgeon.15
The Board finds that the case is not in posture for decision as Dr. Hogshead did not
adequately explain how his impairment rating comported with the relevant standards of the sixth
edition of the A.M.A., Guides. Dr. Hogshead found that Dr. Defranzo’s assessment of
appellant’s impairment due to epicondylitis was reasonable and adopted the position that
appellant had two percent impairment to each arm due to this condition. However, he did not
explain how he reached this conclusion. Dr. Hogshead did not make reference to Table 15-4
(Elbow Regional Grid) or explain which diagnosis-based class under the table was warranted by
appellant’s bilateral epicondylitis, nor did he identify grade modifiers or apply the net adjustment
formula.16 With respect to appellant’s arm impairment due to bilateral carpal tunnel syndrome,
Dr. Hogshead stated that Dr. Defranzo overstated the severity of appellant’s carpal tunnel
syndrome as evidenced by electrodiagnostic testing studies. However, he did not provide an
adequate discussion of appellant’s diagnostic testing with respect to the upper extremity nerve
distributions. The Board notes that the record does not contain any reports detailing the results
of diagnostic testing of appellant’s upper extremities.17 Dr. Hogshead indicated that three
percent impairment in each arm due to carpal tunnel syndrome was “a reasonable compromise,”
but he did not explain this conclusion.18
Given these deficiencies, the case shall be remanded to OWCP for further development
of the medical evidence with respect to appellant’s impairment. After such further development
as it deems necessary, OWCP shall issue an appropriate decision regarding appellant’s
permanent impairment to his upper extremities.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
more than five percent impairment of each arm.

15

Dr. Defranzo found that appellant had a seven percent permanent impairment of his left arm and a seven
percent permanent impairment of his right arm.
16

See supra note 12.

17

Dr. Hogshead appears to have referenced a November 8, 1994 report in which Dr. Defranzo stated,
“[Appellant] has normal [electromyogram] nerve conduction studies.” However, the record does not appear to
contain the actual full report of any testing performed on November 8, 1994.
18

Dr. Hogshead added together his impairment ratings due to epicondylitis and carpal tunnel syndrome and
concluded that appellant had five percent permanent impairment of his left arm and five percent permanent
impairment of his right arm.

5

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 5, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

